In two related proceedings pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground of neglect, the mother appeals from two orders of fact-finding and disposition of the Family Court, Kings County (Grosvenor, J.), dated May 3, 2000 (one as to each child), which, after a hearing, found that she permanently neglected her two children and terminated her parental rights.
Ordered that the orders are affirmed, without costs or disbursements.
A review of the record demonstrates that the agency fulfilled its duty to encourage the parental relationship between the mother and her children. Consequently, the Family Court correctly determined that the agency exercised diligent efforts to strengthen that relationship (see Matter of Alicia Shante H., 245 AD2d 509).
In addition, the record supports the Family Court’s determination that the mother permanently neglected her children within the meaning of Social Services Law § 384-b (7). During the one-year period between December 1995 and December 1996, the mother only visited her children approximately 17 times out of 42 scheduled visits, failed to cooperate with drug screenings, failed to complete her drug rehabilitation program, and failed to take advantage of the housing services offered to her by the agency (see Matter of Luno Scott A., 292 AD2d 602; Matter of Vincent M., 255 AD2d 515; Matter of Jeremy KK., 251 AD2d 904; Matter of Tina D. v Kenneth D., 213 AD2d 714). Accordingly, the Family Court correctly determined that the mother permanently neglected her children and terminated her parental rights.
The mother’s remaining contentions are without merit. Ritter, J.P., Feuerstein, Smith and Adams, JJ., concur.